TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 30, 2017



                                     NO. 03-17-00449-CV


                                 T. M. and M. H., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order terminating appellants’ parental rights signed by the trial court

on June 26, 2017. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.